435 F.2d 161
Franklin Dwight BENTON, Plaintiff-Appellant,v.Walter E. CRAVEN, Defendant-Appellee.
No. 25338.
United States Court of Appeals, Ninth Circuit.
November 30, 1970.

Franklin Dwight Benton, in pro. per.
Thomas C. Lynch, Atty. Gen., Derald E. Granberg, Timothy A. Reardon, Deputy Attys. Gen., San Francisco, Cal., for defendant-appellee.
Before BROWNING, DUNIWAY and TRASK, Circuit Judges.
PER CURIAM:


1
Convicted in the Superior Court of Santa Cruz County, California, of robbery (Cal.Pen.C. § 211) and assault with a deadly weapon (Cal.Pen.C. § 245), Benton sought federal habeas corpus. He appeals from denial, and we affirm.


2
He asserts that there was no proof that the crimes occurred in Santa Cruz County and that this failure of proof violates the Sixth and Fourteenth Amendments to the United States Constitution. California law fixes venue as the jurisdiction of the court in which the offense was committed (Cal.Pen.C. § 777), here the Superior Court of the County of Santa Cruz and thus the County of Santa Cruz.


3
We need not, and expressly do not, decide whether the federal constitutional provisions apply. Here there was proof that the offense occurred at the Pasatiempo Inn Motel. We see no reason why a judge and jury in Santa Cruz County could not take judicial notice that the Inn is in the county, particularly in the case of a small predominantly rural county like Santa Cruz.


4
Affirmed.